Citation Nr: 0705643	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-24 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a left knee condition, status post fracture of the left 
tibial plateau.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty July 1991 through February 
2001.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a July 2002 rating decision by the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for status post 
fracture of the left tibia plateau with screw fixation and 
limitation of motion of the left knee and assigned a 20 
percent evaluation under Diagnostic Code 5262.

During the course of the appeal, the RO, in January 2005, 
granted service connection for degenerative joint disease of 
the left knee and assigned a 10 percent evaluation under 
Diagnostic Code 5010.  The veteran has not disagreed with 
this determination and thus, this issue is not before the 
Board.


FINDINGS OF FACT

The veteran's left knee condition, status post fracture of 
the left tibial plateau, is manifested by deformity in 
appearance, effusion under the patella, constant pain, 
weakness, knee locking and popping out, moderate laxity, and 
flexion to 110 degrees.  There was no acute fracture or 
subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for status post fracture of the left tibial plateau 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5262 (2006).

2.  The criteria for entitlement to separate 20 percent 
evaluation for left knee disability manifested by chronic 
effusion into the joint, locking and dislocation, and pain is 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, § 4.71a, DC 5258 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increase.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

Following the May 2001 notice letter, the RO granted service 
connection for a left knee condition, status post fracture of 
the left tibial plateau.  At the time, the RO assigned a 
disability rating and an effective date.  As set forth in 
Dingess, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated - it has been proven."  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claim has been granted, i.e., proven, and he 
was assigned an initial disability rating and an initial 
effective date, section 5103(a) notice is no longer 
applicable.  As a result, even if there was a notice error 
with respect to the duty to notify that occurred prior to the 
award of service connection and the assignment of a 
disability rating and effective date, because the claim has 
already been proven, and the purpose of 5103(a) has been 
satisfied, the error was nonprejudicial.

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate the claim for a higher rating by way 
of letters sent in December 2003 and July 2005 a well as a 
statement of the case, and a supplemental statement of the 
case.  

The Board further notes that the veteran's service medical 
records and private medical records have been obtained.  The 
veteran was also provided with two VA examinations of the 
left knee.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Analysis

At a June 2001 VA examination shortly after service, the 
veteran reported being involved in a motorcycle accident in 
January 1994, resulting in fracture to the left tibia, 
requiring surgery.  The veteran reported attending physical 
therapy for approximately one year.  The veteran reported 
locking previous and that occasionally the knee will pop out 
of joint while walking and that standing for long periods of 
time caused pain.  He also stated that he wore a soft knee 
brace during exercise but not at other times.  The veteran 
also stated that in the mornings, he can barely walk down the 
stairs.  The examiner noted that the veteran had a limp, 
favoring his left leg.  The examiner noted that the left knee 
swelled and hurt constantly, with pain radiating down into 
the leg.  The entire knee had pain, including the patella, 
and the anterior, lateral and medial knee joints.  The left 
knee looked deformed, and was swollen with effusion medially 
under the patella. He had flexion to 110 degrees with pain 
and extension to 0 degrees.  There was no laxity, but there 
was crepitus.  X-rays of the left tibia and fibula noted a 
proximal tibia plate and screw fixations.  The examiner 
diagnosed status post motorcycle accident with chronic 
swelling of the left knee and decreased range of motion.

In a July 2002 rating decision, the RO granted service 
connection for status post fracture of the left tibial 
plateau and assigned a 20 percent evaluation under Diagnostic 
Code 5262, effective the date following the veteran's 
discharge from service in February 2001.  The veteran 
appealed this decision.

The veteran submitted private medical records dated August 
2001 through September 2003.  These records are silent to any 
complaints of, or treatment for, left knee pain.  A prior 
medical history of left knee surgery is noted in these 
records.

At a December 2003 VA examination, the veteran reported 
increased pain and grinding in his left knee.  He complained 
of daily swelling, constant pain around the entire knee 
joint, difficulty walking downstairs, and feelings of shin 
splints when trying to run.  The veteran also reported 
occasional locking and that the knee pops out of joint for no 
reason.  Upon examination the left knee appeared deformed and 
swollen.  There was crepitus and moderate laxity.  Palpation 
of the knee around and over the patella caused pain.  The 
veteran had flexion to 110 degrees and extension to 0 
degrees.  The lower leg was not swollen or tender.  Strength 
and reflexes were normal but there was superficial numbness 
of the nerves around the surgical scar.  The examiner noted 
an old healed fracture of the left proximal tibia transfixed 
by a cortical plate, with no loosening of the screws.  He 
also indicated that there was no acute fracture or 
subluxation see.  Diagnoses of an old healed fracture of the 
left tibia, and degenerative joint disease of the left knee 
were provided.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006). 
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for his left knee disability on 
the original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in the 
Rating Schedule, which is based, as far as practically can be 
determined, on average impairment in earning capacity. 
Separate diagnostic codes identify the various disabilities. 
See 38 C.F.R. Part 4. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 38 C.F.R. § 4.40 (2006).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare ups. 
38 C.F.R. § 4.14 (2005).  The Board notes that the guidance 
provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered. However, 
the Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion. 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2006).  As noted previously, the RO granted the 
veteran entitlement to service connection for degenerative 
joint disease of the left knee in a January 2005 rating 
decision and the veteran did not appeal this issue.  Thus, a 
separate evaluation for arthritis of the left knee is already 
in place and the Board need not address this issue here.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006). For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees. 38 C.F.R. § 4.71a, Plate II (2006).

In VAOPGCPREC 23-97, the VA General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 (2005). 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994). However, a 
separate finding must be based on additional disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg. VAOPGCPREC 9-04 (Sept. 17, 
2004), 69 Fed. Reg. 59990 (2005).

The veteran is currently rated at 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 for impairment of the tibia and 
fibula, which is warranted for malunion with moderate knee or 
ankle disability.  Under Diagnostic Code 5262, a 40 percent 
rating is warranted for nonunion with loose motion, requiring 
a brace.  A 30 percent rating is warranted for malunion with 
marked knee or ankle disability.  Other applicable diagnostic 
codes include DCs 5257 (other impairment of the knee), 5260 
(limitation of flexion of the leg), 5261 (limitation of 
extension of the leg), 5258 (dislocation of semilunar 
cartilage).

As the evidence does not show that the veteran has symptoms 
of marked knee disability or nonunion of the tibia and 
fibula, with loose motion, and requiring a brace, a rating in 
excess of 20 percent is not warranted under Diagnostic Code 
5262.

However, the Board observes that Diagnostic Code 5258 
(dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint) has one rating: 
20 percent. 38 C.F.R. § 4.71a, DC 5258.  A review of the 
veteran's treatment records shows that he has complained of 
swelling, pain and dislocation and locking of the knees on 
numerous occasions. Similarly, obvious knee deformity and 
chronic effusion was observed during service and in VA 
examinations in 2001 and 2003.  As the veteran frequently 
exhibits the criteria enumerated within DC 5258, the Board 
finds that his left knee disability most nearly approximates 
the disability contemplated by DC 5258. See 38 C.F.R. § 4.1 
(2006). Accordingly, the Board finds that the veteran is 
entitled to a 20 percent rating for his left knee under this 
code. The question, then, is whether the veteran is entitled 
to a higher rating for his left knee disability under any of 
the remaining diagnostic codes. The Board thus turns to the 
remaining criteria.

Diagnostic Codes 5256 (ankylosis of the knee) and 5263 (genu 
recurvatum) are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions. 

The rating criteria for DC 5257 (other impairment of the 
knee) are as follows: a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe. 
38 C.F.R. § 4.71a, DC 5257.  Here, while laxity has been 
noted examination, there are no findings on either the June 
2001 or December 2003 VA examination of recurrent subluxation 
or lateral instability.  The veteran reported wearing a soft 
brace while exercising but at no other time.  Moreover, while 
the veteran reported locking and popping out of the knees, 
the medical evidence to include testing for instability and 
subluxation was negative.  Accordingly, the Board does not 
find evidence to support a separate evaluation under 
Diagnostic Code 5257 for the instability of the veteran's 
left knee.

Under DC 5260 (limitation of flexion of the leg), a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees. 38 C.F.R. § 4.71a, DC 
5260. In this case, VA examinations in June 2001 and December 
2003 revealed pain with flexion of the left knee to 110 
degrees. As noted above, flexion ranging from 0 to 140 
degrees is considered normal for VA purposes. See 38 C.F.R. § 
4.71a, Plate II.  Thus, as the veteran's flexion is only 
limited to 110 degrees, he is not entitled to a compensable 
rating for limitation of motion under this code.

Under DC 5261 (limitation of extension of the leg), a zero 
percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees. As the June 2001 and December 2003 VA examinations 
each show that the veteran had extension to 0 degrees, with 
pain, the veteran is not entitled to a compensable rating for 
limitation of motion under this code.
 
The Board is aware of the veteran's complaints of pain in his 
knee.  There is however, no objective evidence that pain on 
use of the joint results in limitation of motion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 
4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  Additionally, 
the Board finds that the veteran's current evaluations of his 
left knee disabilities as noted herein address any the Deluca 
concerns of pain, fatigability, weakness, and incoordination.

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increase in excess of 20 percent for status post 
fracture of the left tibial plateau.  However, the Board 
finds that the veteran is entitled to a separate rating of 20 
percent for his left knee disability under Diagnostic Code 
5258.  The Board has considered the benefit-of-the-doubt rule 
in reaching this decision.  See 38 U.S.C.A. § 5107(b) (West 
2002).
  



ORDER

Entitlement to an initial rating in excess of 20 percent for 
status post fracture of the left tibial plateau is denied.

A 20 percent rating for a left knee disability under 
Diagnostic Code 5258 is granted subject to the laws and 
regulations governing the payment of monetary awards...



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


